DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20130062688 A1) in view of OSUGA et al. (JP2019033109A, hereinafter Osuga) and Hirler (US 20160020315 A1)
With regards to claim 1, Kobayashi discloses a semiconductor device (FIG. 1) comprising: 
a first semiconductor layer (n-drift layer 3) having a first conductive type; (n-type)
a second semiconductor layer  (P-base 15) provided on the first semiconductor layer, the second semiconductor layer having a second conductive type (p-type) that is a conductive type different from the first conductive type; (See FIG. 1) 
an impurity region (n-source region 17) of the first conductive type formed at a surface of the second semiconductor layer; 
a first electrode (gate electrode 7) adjacent to the impurity region, the second semiconductor layer, and the first semiconductor layer, wherein the first electrode is separated from the impurity 
a second electrode (FP electrode) adjacent to the first electrode and the first semiconductor layer…wherein the second electrode is separated from the first electrode and the first semiconductor laver by the insulating film. (See FIG. 1)
However, Kobayashi does not explicitly teach the second electrode including a PN junction at a border between an upper portion of the second electrode that is adjacent to the first semiconductor layer and a lower portion of the second electrode that is also adjacent to the first semiconductor layer and wherein a layered oxide film is formed at the border of the PN junction.
Osuga teaches the second electrode (bidirectional diode 25) including a PN junction (at least p-type polysilicon 23_1 and n-type polysilicon 24_1) at a border between an upper portion of the second electrode that is adjacent to the first semiconductor layer and a lower portion of the second electrode that is also adjacent to the first semiconductor layer. (See FIG. 10, showing the positioning of the PN junction).
It would have been obvious to one of ordinary skill in the art to modify the device of Kobayashi to have the PN junction of Osuga, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the PN junction of Osuga allows for improvement in ESD tolerance (See Osuga Paragraph [0013])
Additionally, Hirler teaches wherein a layered oxide film (layered oxide dielectric 126) is formed at the border of the PN junction. (see FIG. 1, where the layered oxide dielectric has a layer formed between the doped electrodes 122 and 124)
It would have been obvious to one of ordinary skill in the art to modify the device of Kobayashi in view of Osuga to have the oxide as taught in Hirler, as the references are in the same field of endeavor.
One of ordinary skill would appreciate that the structure of Hirler helps improve the trade-off between voltage blocking capability and on-state resistance. (See Hirler Paragraph [0029])

With regards to claim 2, Kobayashi in view of Osuga and Hirler teaches the semiconductor device of claim 1.


With regards to claim 3, Kobayashi in view of Osuga and Hirler teaches the semiconductor device of claim 1.
Kobayashi further teaches wherein the first electrode and the second electrode are disposed to overlap as seen in a plan view.  (See FIG. 1, showing the electrodes overlapping horizontally in a plan view)

With regards to claim 4, Kobayashi in view of Osuga and Hirler teaches the semiconductor device of claim 1.
Osuga further teaches wherein the second electrode includes a plurality of groups of the lower portion (lower portions of 24_1 and 24_2) and upper portion, (upper portions of 22 and 24_1) wherein each group among the plurality of groups includes the PN junction at the border between the upper portion and the lower portion.  (See FIG. 10, where there is the PN junction between each connection of 22/24 and 23)
It would have been obvious to one of ordinary skill in the art to modify the device of Kobayashi in view of Hirler to have the PN junctions of Osuga, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the PN junction of Osuga allows for improvement in ESD tolerance (See Osuga Paragraph [0013])


With regards to claim 6, Kobayashi in view of Osuga and Hirler teaches the semiconductor device of claim 1.
Kobayashi further teaches wherein an upper end of the upper portion and an upper end of the lower portion projects out further than a main surface of a semiconductor substrate at which the semiconductor device is formed. (See FIG. 1, where at least the electrodes extend past the substrate 2)


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  More specifically, Hirler teaches the oxide structures of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812